DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7-20 have been examined.
	P = paragraph, e.g. p5 = paragraph 5.
Applicant’s election without traverse of claims 7-20 in the reply filed on 11/7/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Comments:
It is believed that either of the references below, taken individually, disclose the limitations of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The meets and bounds of the limitations are unclear.  Independent claim 7 seems to claim that data about a vehicle and/or environment of the vehicle are the input into a computer which results into a response.  This is very broad, well known in the art and the meets and bounds of the invention is unclear.  Although applicant uses terms such as risk modeling/analysis, however what is really happening seems to be data input into a computer/processor and response/result output.  Further, the novelty of the proposed invention is unclear.  What is the novelty in the independent claim as presented?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-20 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Konrardy et al. USPAP 2022/0180,448.
As per claim 7, Konrardy discloses a method for adaptive risk modeling for a vehicle, the method comprising: determining a set of outputs with a set of one or more models, wherein the set of one or more models evaluates a set of features associated with at least one of the vehicle and an environment of the vehicle (p’s 18, 75, 91, 104-105, 157); transforming the set of outputs, with an exposure parameter, into a risk analysis; and    Konrardy discloses via figure 13:

    PNG
    media_image1.png
    899
    683
    media_image1.png
    Greyscale

implementing a response action associated with the vehicle based upon the risk analysis (p’s 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A).  Paragraph 150 of Konrardy discloses:
[0150] At block 902, the server 140 may receive a request to determine a risk category and/or premium associated with a vehicle insurance policy for an autonomous vehicle in a manner similar to block 802 described above. At block 904, the server 140 likewise receives information regarding the vehicle 108, the autonomous operation features installed within the vehicle 108, and/or anticipated or past use of the vehicle 108. The information regarding anticipated or past use of the vehicle 108 may include information regarding past use of one or more autonomous operation features, and/or settings associated with use of the features. For example, this may include times, road conditions, and/or weather conditions when autonomous operation features have been used, as well as similar information for past vehicle operation when the features have been disabled. In some embodiments, information regarding the vehicle 108 may be excluded, in which case the risk or premium determinations below may likewise exclude the information regarding the vehicle 108. At block 906, the server 140 may receive information related to the vehicle operator, including standard information of a type typically used in actuarial analysis of vehicle operator risk (e.g., age, location, years of vehicle operation experience, and/or vehicle operating history of the vehicle operator).
As per claim 8, Konrardy discloses wherein implementing the response action comprises facilitating insurance processing based on the risk analysis (p’s 48, 150, 175, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p48:
[0048] An analysis of how artificial intelligence facilitates avoiding accidents and/or mitigates the severity of accidents may be used to build a database and/or model of risk assessment. After which, automobile insurance risk and/or premiums (as well as insurance discounts, rewards, and/or points) may be adjusted based upon autonomous or semi-autonomous vehicle functionality, such as by groups of autonomous or semi-autonomous functionality or individual features. In one aspect, an evaluation may be performed of how artificial intelligence, and the usage thereof, impacts automobile accidents and/or automobile insurance claims.
As per claim 9, Konrardy discloses wherein at least a portion of the set of features is determined based on an onboard computing system onboard the vehicle, wherein the onboard computing system comprises a set of sensors (p’s 173, 45-46, 131, 48, 150, 175; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p75:
[0075] FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the onboard computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, etc.) to determine when the vehicle is in operation and information regarding the vehicle. In some embodiments of the system 100, the front-end components 102 may communicate with the back-end components 104 via a network 130. Either the on-board computer 114 or the mobile device 110 may communicate with the back-end components 104 via the network 130 to allow the back-end components 104 to record information regarding vehicle usage. The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102, determine use and effectiveness of autonomous operation features, determine risk levels or premium price, and/or facilitate purchase or renewal of an autonomous vehicle insurance policy.
As per claims 10 and 16, Konrardy discloses wherein the vehicle is a truck (fig’s 9, 10; p’s 150, 175, 48, 173, 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p75:
[0075] FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment.

As per claim 11, Konrardy discloses wherein the onboard computing system is a mobile device (p’s 104-105, 157, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p18
[0018] Each entry in the log of the operating data may include a timestamp associated with the recorded operating data, and each timestamp may include the following: date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information. External data regarding the vehicle environment for each entry in the log of the operating data may be further included, including information regarding the following: road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, and/or availability of autonomous communications from external sources. The external data may be associated with log entries based upon the timestamp associated with each entry. In some embodiments, the at least one risk level associated with the vehicle may be further determined based at least in part upon the external data regarding the vehicle environment. Additionally, the operating data may be received by a mobile device within the vehicle. The mobile device may communicate the received operating data to a server via a network, and the server may record the log of the operating data.
As per claim 12, Konrardy discloses wherein the set of one or more models evaluates at least one of: a behavioral risk feature associated with operation of the vehicle; a traffic feature associated with an environment of the vehicle; a geography-dependent feature associated with the vehicle; a surrounding-risk feature associated with an environment of the vehicle; and a security risk feature associated with the vehicle (fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p18:
[0018] Each entry in the log of the operating data may include a timestamp associated with the recorded operating data, and each timestamp may include the following: date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information. External data regarding the vehicle environment for each entry in the log of the operating data may be further included, including information regarding the following: road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, and/or availability of autonomous communications from external sources. The external data may be associated with log entries based upon the timestamp associated with each entry. In some embodiments, the at least one risk level associated with the vehicle may be further determined based at least in part upon the external data regarding the vehicle environment. Additionally, the operating data may be received by a mobile device within the vehicle. The mobile device may communicate the received operating data to a server via a network, and the server may record the log of the operating data.
As per claim 13, Konrardy discloses wherein the set of one or more models comprises multiple models (p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p175:
[0175] The data gathered may be used to evaluate risk associated with the autonomous or semi-autonomous operation feature or technology at issue. As discussed elsewhere herein, information regarding the operation of the vehicle may be monitored or associated with test data or actual loss data regarding losses associated with insurance policies for other vehicles having the autonomous technology or feature to determine risk levels and/or risk profiles. Specifically, the control decision data, sensor data, and other operating data discussed above may be used to determine risk levels, loss models, and/or risk profiles associated with one or more autonomous or semi-autonomous operation features. External data may further be used to determine risk, as discussed below. Such determined risk levels may further be used to determine insurance rates, premiums, discounts, or costs as discussed in greater detail below.
As per claim 14, Konrardy discloses wherein the multiple models determine the behavioral risk features, wherein the behavioral risk feature is determined based on an average driving behavior determined from an aggregated set of drivers (p 253; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p253:
[0253] Characteristics and/or driving behaviors of individual drivers or customers may also be used to estimate, generate, and/or adjust insurance premiums, rates, discounts, rewards, and/or other insurance-related items for vehicles having one or more autonomous or semi-autonomous vehicle technologies or functionalities. Driver characteristics and/or driver behavior, as well as driver location or home address, may be compared, or analyzed in conjunction, with the factors or elements that may impact the accident avoidance or mitigation effectiveness of each autonomous or semi-autonomous vehicle technology or functionality.
As per claim 15, Konrardy discloses wherein implementing the response action comprises providing the risk analysis to an entity that can perform vehicle-specific modifications of vehicle hardware based on the risk analysis (p’s 48, 173; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via figure 13:

    PNG
    media_image1.png
    899
    683
    media_image1.png
    Greyscale


As per claim 17, Konrardy discloses wherein the risk analysis enables fleet-wide modifications of vehicle hardware associated with a fleet of trucks, wherein the fleet of trucks comprises the vehicle (p’s 12, 191, 104-105, 57, 150, 175, 48, 173; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
[0012] Determining the one or more risk levels associated with the one or more autonomous operation features may include predicting the one or more risk levels based upon a comparison of (i) the one or more test output signals generated by the one or more software routines, (ii) one or more other test output signals generated by one or more other software routines of one or more other autonomous operation features in response to one or more other test input signals, and/or (iii) observed operating data regarding the one or more other autonomous operation features disposed within a plurality of other vehicles operating outside the virtual test environment. Additionally, the observed operating data may include data regarding actual losses associated with insurance policies covering the plurality of other vehicles having the one or more other autonomous operation features.
As per claim 18, Konrardy discloses wherein the vehicle is operable by a human driver (fig’s 12, 4A; p’s 18, 75, 191, 104-105, 57, 150, 175, 48, 173; fig’s 9, 10; p’s 45-46, 131; fig 13) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via figure 12:

    PNG
    media_image2.png
    973
    625
    media_image2.png
    Greyscale


As per claim 19, Konrardy discloses wherein the exposure parameter is determined based on a driving load of the vehicle (p’s 61, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p61:
[0061] Insurance providers may currently develop a set of rating factors based upon the make, model, and model year of a vehicle. Models with better loss experience receive lower factors, and thus lower rates. One reason that this current rating system cannot be used to assess risk for autonomous technology is that many autonomous features vary for the same model. For example, two vehicles of the same model may have different hardware features for automatic braking, different computer instructions for automatic steering, and/or different artificial intelligence system versions. The current make and model rating may also not account for the extent to which another “driver,” in this case the vehicle itself, is controlling the vehicle.
As per claim 20, Konrardy discloses wherein the load is at least one of an expected distance driven per unit time of the vehicle and a mechanical load of the vehicle (p’s 135, 173, 45-46, 131, 150, 175, 48; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p135:
[0135] At block 708, the server 140 may further determine a risk level associated with the autonomous operation feature in conjunction with the set of parameters received in block 702. The risk level may be a metric indicating the risk of collision, malfunction, or other incident leading to a loss or claim against a vehicle insurance policy covering a vehicle in which the autonomous operation feature is functioning. The risk level may be defined in various alternative ways, including as a probability of loss per unit time or distance traveled, a percentage of collisions avoided, or a score on a fixed scale. In a preferred embodiment, the risk level is defined as an effectiveness rating score such that a higher score corresponds to a lower risk of loss associated with the autonomous operation feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. USPAP 2022/0180,448, and further in view of Hsu-Hoffman et al. USP 10,888,592.
As per claim 7, Konrardy discloses a method for adaptive risk modeling for a vehicle, the method comprising: determining a set of outputs with a set of one or more models, wherein the set of one or more models evaluates a set of features associated with at least one of the vehicle and an environment of the vehicle (p’s 18, 75, 91, 104-105, 157); transforming the set of outputs, with an exposure parameter, into a risk analysis; and    Konrardy discloses via figure 13:

    PNG
    media_image1.png
    899
    683
    media_image1.png
    Greyscale

implementing a response action associated with the vehicle based upon the risk analysis (p’s 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A).  Paragraph 150 of Konrardy discloses:
[0150] At block 902, the server 140 may receive a request to determine a risk category and/or premium associated with a vehicle insurance policy for an autonomous vehicle in a manner similar to block 802 described above. At block 904, the server 140 likewise receives information regarding the vehicle 108, the autonomous operation features installed within the vehicle 108, and/or anticipated or past use of the vehicle 108. The information regarding anticipated or past use of the vehicle 108 may include information regarding past use of one or more autonomous operation features, and/or settings associated with use of the features. For example, this may include times, road conditions, and/or weather conditions when autonomous operation features have been used, as well as similar information for past vehicle operation when the features have been disabled. In some embodiments, information regarding the vehicle 108 may be excluded, in which case the risk or premium determinations below may likewise exclude the information regarding the vehicle 108. At block 906, the server 140 may receive information related to the vehicle operator, including standard information of a type typically used in actuarial analysis of vehicle operator risk (e.g., age, location, years of vehicle operation experience, and/or vehicle operating history of the vehicle operator).
Konrardy discloses all the limitations of the invention, however, arguendo, if Konrardy is or might be interpreted such that it might not explicitly disclose risk analysis, then Hsu-Hoffman discloses risk analysis (ab; col.1, 50-67; col.2, 1-21; col.16, 19-67; col.17, 1-7 and 55-67; col.18, 1-16 and 48-67; col.19, 35-67; col.20, 1-19; col.24, 6-67; fig’s 2, 5-6).  If this interpretation is taken, then it would have been obvious to modify Konrardy to include risk analysis such as that taught by Hsu-Hoffman such that a risk analysis engine 252 may receive the user profile information, the subjective risk information, geographic information, and/or vehicle information. The subjective risk analysis engine 252 may calculate the risk value for the user and/or the road segment (or point of risk) by applying actuarial techniques to the information that may be received from the one or more third party information sources 280. In some cases, the user device 230, when possible, may receive and store subjective risk information in a data store with the latitude/longitude and time of a subjective risk event. The subjective risk event data may be associated with a location and combined with other subjective risk data associated with the same location. Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-linear models, a risk score may be calculated, and the calculated risk value may be recorded in a memory device of the subjective risk analysis engine. The multiple predictors involved in the statistical model used to calculate the risk score may include accident information, geographic information, and vehicle information. Associating the risk value with a line segment and/or point which best pinpoints the area of the road in which the event(s) occurred may be accomplished by using established GIS locating technology (e.g., GPS ascertaining a geographically determinable address, and assigning the data file to a segment's or intersection's formal address determined by the system) (Hsu-Hoffman, p75).
Hsu-Hoffman discloses via figure 5:

    PNG
    media_image3.png
    893
    673
    media_image3.png
    Greyscale

As per claim 8, Konrardy discloses wherein implementing the response action comprises facilitating insurance processing based on the risk analysis (p’s 48, 150, 175, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p48:
[0048] An analysis of how artificial intelligence facilitates avoiding accidents and/or mitigates the severity of accidents may be used to build a database and/or model of risk assessment. After which, automobile insurance risk and/or premiums (as well as insurance discounts, rewards, and/or points) may be adjusted based upon autonomous or semi-autonomous vehicle functionality, such as by groups of autonomous or semi-autonomous functionality or individual features. In one aspect, an evaluation may be performed of how artificial intelligence, and the usage thereof, impacts automobile accidents and/or automobile insurance claims.
As per claim 9, Konrardy discloses wherein at least a portion of the set of features is determined based on an onboard computing system onboard the vehicle, wherein the onboard computing system comprises a set of sensors (p’s 173, 45-46, 131, 48, 150, 175; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p75:
[0075] FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the onboard computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, etc.) to determine when the vehicle is in operation and information regarding the vehicle. In some embodiments of the system 100, the front-end components 102 may communicate with the back-end components 104 via a network 130. Either the on-board computer 114 or the mobile device 110 may communicate with the back-end components 104 via the network 130 to allow the back-end components 104 to record information regarding vehicle usage. The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102, determine use and effectiveness of autonomous operation features, determine risk levels or premium price, and/or facilitate purchase or renewal of an autonomous vehicle insurance policy.
As per claims 10 and 16, Konrardy discloses wherein the vehicle is a truck (fig’s 9, 10; p’s 150, 175, 48, 173, 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p75:
[0075] FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment.
As per claim 11, Konrardy discloses wherein the onboard computing system is a mobile device (p’s 104-105, 157, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p18
[0018] Each entry in the log of the operating data may include a timestamp associated with the recorded operating data, and each timestamp may include the following: date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information. External data regarding the vehicle environment for each entry in the log of the operating data may be further included, including information regarding the following: road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, and/or availability of autonomous communications from external sources. The external data may be associated with log entries based upon the timestamp associated with each entry. In some embodiments, the at least one risk level associated with the vehicle may be further determined based at least in part upon the external data regarding the vehicle environment. Additionally, the operating data may be received by a mobile device within the vehicle. The mobile device may communicate the received operating data to a server via a network, and the server may record the log of the operating data.
As per claim 12, Konrardy discloses wherein the set of one or more models evaluates at least one of: a behavioral risk feature associated with operation of the vehicle; a traffic feature associated with an environment of the vehicle; a geography-dependent feature associated with the vehicle; a surrounding-risk feature associated with an environment of the vehicle; and a security risk feature associated with the vehicle (fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p18:
[0018] Each entry in the log of the operating data may include a timestamp associated with the recorded operating data, and each timestamp may include the following: date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information. External data regarding the vehicle environment for each entry in the log of the operating data may be further included, including information regarding the following: road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, and/or availability of autonomous communications from external sources. The external data may be associated with log entries based upon the timestamp associated with each entry. In some embodiments, the at least one risk level associated with the vehicle may be further determined based at least in part upon the external data regarding the vehicle environment. Additionally, the operating data may be received by a mobile device within the vehicle. The mobile device may communicate the received operating data to a server via a network, and the server may record the log of the operating data.
As per claim 13, Konrardy discloses wherein the set of one or more models comprises multiple models (p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p175:
[0175] The data gathered may be used to evaluate risk associated with the autonomous or semi-autonomous operation feature or technology at issue. As discussed elsewhere herein, information regarding the operation of the vehicle may be monitored or associated with test data or actual loss data regarding losses associated with insurance policies for other vehicles having the autonomous technology or feature to determine risk levels and/or risk profiles. Specifically, the control decision data, sensor data, and other operating data discussed above may be used to determine risk levels, loss models, and/or risk profiles associated with one or more autonomous or semi-autonomous operation features. External data may further be used to determine risk, as discussed below. Such determined risk levels may further be used to determine insurance rates, premiums, discounts, or costs as discussed in greater detail below.
As per claim 14, Konrardy discloses wherein the multiple models determine the behavioral risk features, wherein the behavioral risk feature is determined based on an average driving behavior determined from an aggregated set of drivers (p 253; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175, 48, 173) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p253:
[0253] Characteristics and/or driving behaviors of individual drivers or customers may also be used to estimate, generate, and/or adjust insurance premiums, rates, discounts, rewards, and/or other insurance-related items for vehicles having one or more autonomous or semi-autonomous vehicle technologies or functionalities. Driver characteristics and/or driver behavior, as well as driver location or home address, may be compared, or analyzed in conjunction, with the factors or elements that may impact the accident avoidance or mitigation effectiveness of each autonomous or semi-autonomous vehicle technology or functionality.
As per claim 15, Konrardy discloses wherein implementing the response action comprises providing the risk analysis to an entity that can perform vehicle-specific modifications of vehicle hardware based on the risk analysis (p’s 48, 173; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157, 150, 175) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via figure 13:

    PNG
    media_image1.png
    899
    683
    media_image1.png
    Greyscale


As per claim 17, Konrardy discloses wherein the risk analysis enables fleet-wide modifications of vehicle hardware associated with a fleet of trucks, wherein the fleet of trucks comprises the vehicle (p’s 12, 191, 104-105, 57, 150, 175, 48, 173; fig’s 9, 10; p’s 45-46, 131; fig’s 13, 12, 4A; p’s 18, 75) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
[0012] Determining the one or more risk levels associated with the one or more autonomous operation features may include predicting the one or more risk levels based upon a comparison of (i) the one or more test output signals generated by the one or more software routines, (ii) one or more other test output signals generated by one or more other software routines of one or more other autonomous operation features in response to one or more other test input signals, and/or (iii) observed operating data regarding the one or more other autonomous operation features disposed within a plurality of other vehicles operating outside the virtual test environment. Additionally, the observed operating data may include data regarding actual losses associated with insurance policies covering the plurality of other vehicles having the one or more other autonomous operation features.
As per claim 18, Konrardy discloses wherein the vehicle is operable by a human driver (fig’s 12, 4A; p’s 18, 75, 191, 104-105, 57, 150, 175, 48, 173; fig’s 9, 10; p’s 45-46, 131; fig 13) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via figure 12:

    PNG
    media_image2.png
    973
    625
    media_image2.png
    Greyscale


As per claim 19, Konrardy discloses wherein the exposure parameter is determined based on a driving load of the vehicle (p’s 61, 150, 175, 48, 173, 45-46, 131; fig’s 9, 10, 13, 12, 4A; p’s 18, 75, 91, 104-105, 157) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p61:
[0061] Insurance providers may currently develop a set of rating factors based upon the make, model, and model year of a vehicle. Models with better loss experience receive lower factors, and thus lower rates. One reason that this current rating system cannot be used to assess risk for autonomous technology is that many autonomous features vary for the same model. For example, two vehicles of the same model may have different hardware features for automatic braking, different computer instructions for automatic steering, and/or different artificial intelligence system versions. The current make and model rating may also not account for the extent to which another “driver,” in this case the vehicle itself, is controlling the vehicle.
As per claim 20, Konrardy discloses wherein the load is at least one of an expected distance driven per unit time of the vehicle and a mechanical load of the vehicle (p’s 135, 173, 45-46, 131, 150, 175, 48; fig’s 13, 12, 4A; p’s 18, 75, 91, 104-105, 157; fig’s 9, 10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Konrardy discloses via p135:
[0135] At block 708, the server 140 may further determine a risk level associated with the autonomous operation feature in conjunction with the set of parameters received in block 702. The risk level may be a metric indicating the risk of collision, malfunction, or other incident leading to a loss or claim against a vehicle insurance policy covering a vehicle in which the autonomous operation feature is functioning. The risk level may be defined in various alternative ways, including as a probability of loss per unit time or distance traveled, a percentage of collisions avoided, or a score on a fixed scale. In a preferred embodiment, the risk level is defined as an effectiveness rating score such that a higher score corresponds to a lower risk of loss associated with the autonomous operation feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thurber (U.S. patent 11,170,446) discloses communicating data with an electric vehicle are disclosed. According to some aspects, insurance risk related data associated with use of the electric vehicle may be collected and stored in one or more memories included in the electric vehicle. When the electric vehicle is connected to an electrical grid for charging a battery included in the electric vehicle, in some implementations, a power-line communication unit may transmit the insurance risk related data over the electrical grid to one or more remote computer systems. The insurance risk related data may be used by an insurer to calculate insurance rating data so that an insurance premium (or rate, discount, usage-based insurance, etc.) associated with the electric vehicle and/or its driver can be adjusted to more accurately reflect a risk of recognizable loss. The insurance risk data may be related to driving or driving behavior, and/or vehicle operation.


Konrardy et al. (U.S. patent application publication 2022/0005,291) discloses monitoring use and determining risks associated with operation of a vehicle having one or more autonomous operation features are provided. According to certain aspects, operating data may be recorded during operation of the vehicle. This may include information regarding the vehicle, the vehicle environment, use of the autonomous operation features, and/or control decisions made by the features. The control decisions may include actions the feature would have taken to control the vehicle, but which were not taken because a vehicle operator was controlling the relevant aspect of vehicle operation at the time. The operating data may be recorded in a log, which may then be used to determine risk levels associated with vehicle operation based upon risk levels associated with the autonomous operation features. The risk levels may further be used to adjust an insurance policy associated with the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667